NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4379-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BELAL RAHIM,

     Defendant-Appellant.
________________________

                   Submitted January 3, 2022 – Decided January 10, 2022

                   Before Judges Vernoia and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. MA-3-2020.

                   Galantucci & Patuto, attorneys for appellant (S. Emile
                   Lisboa, IV, on the brief).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Patrick F. Galdieri, II,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Following a trial de novo in the Law Division, defendant Belal Rahim was

convicted of driving while intoxicated (DWI), N.J.S.A. 39:4-50(a), and the court

imposed the penalties for a second DWI conviction under N.J.S.A. 39:4-

50(a)(2).1 The incident occurred on February 10, 2019. On appeal, the sole

issue presented by defendant is whether he should have been sentenced under

the amended version of N.J.S.A. 39:4-50(a)(2), which became effective

December 1, 2019, because he was not convicted and sentenced until January

23, 2020.

      In his brief, he contends:

            THE DECEMBER 1, 2019 AMENDMENTS TO THE
            [DWI] STATUTE SHOULD BE AFFORDED
            PIPELINE RETROACTIVITY.

After reviewing the record, considering the contentions advanced on appeal and

applicable law, we disagree and affirm.

                                       I.

      We derive our facts from defendant's testimony elicited at his plea

hearing. The night of February 10, 2019, defendant was driving on the Garden

State Parkway in Sayreville when a tire blew out on his Lexus. A single


1
   Defendant was previously convicted of a driving while ability impaired
offense in the State of New York. Therefore, he was sentenced as a second-time
DWI offender.
                                                                          A-4379-19
                                       2
vehicular accident resulted without injuries. When the police arrived on the

scene, they suspected defendant was intoxicated. He was arrested and charged

with N.J.S.A. 39:4-50 (DWI); refusal to submit to a breath test, N.J.S.A. 39:4-

50.4a; making an unsafe lane change, N.J.S.A. 39:4-88(b); reckless driving,

N.J.S.A. 39:4-96; and damaging the property of the New Jersey Turnpike

Authority, N.J.A.C. 19:9-1.12.

      On January 23, 2020, defendant appeared in the Sayreville Municipal

Court and pled guilty to the DWI charge, in exchange for the State's agreement

to recommend dismissal of the four other charges. During his plea allocution,

defendant testified "he had two beers and two shots" of liquor at a friend's house

before the incident, and his operation of the Lexus was "impaired by [his]

consumption of those two beers and those two shots."

      The municipal court judge accepted the plea and sentenced defendant as a

second-time DWI offender. The judge imposed a two-year license suspension

to be followed by the use of an ignition-interlock device for one year; a two-day

custodial term to be served at an Intoxicated Driver Resource Center; thirty days

of community service; and $889 in requisite fines and penalties. The remaining

charges were dismissed.




                                                                            A-4379-19
                                        3
      Defendant appealed to the Law Division where the court conducted a trial

de novo on the record. On July 24, 2020, the Law Division judge issued an oral

decision. Based on the evidence presented, the judge found defendant guilty of

DWI and determined it was defendant's second DWI offense.                The judge

considered defendant's "lengthy driving history in making that determination. "

In addressing the amended version of N.J.S.A. 39:4-50(a)(2), the judge found:

                   The old statute which I said applies in this case
            requires a two-year license suspension. The new statute
            which I found inapplicable for a second is one to two
            years.

                   So[,] either way, he's going to have to serve a
            year of a license suspension. I'm going to start that
            suspension now because he's going to have to serve a
            year anyway no matter what happens and what I will do
            is I will allow counsel at the end of that year to reapply
            for the stay.

                  He could anyway, but I'm making that clear now
            he can reapply for the stay if the merits of the
            retroactivity and prospectively arguments have not
            been decided by that point.

      The judge imposed the same sentence as the municipal court and denied

defendant's application to stay the sentence pending appeal.           This appeal

followed.




                                                                             A-4379-19
                                        4
                                        II.

      Our scope of review is limited to whether the conclusions of the Law

Division judge "could reasonably have been reached on sufficient credible

evidence present in the record." State v. Johnson, 42 N.J. 146, 162 (1964). We

apply the two-judge rule. We do "not undertake to alter concurrent findings of

facts and credibility determinations made by two lower courts absent a very

obvious and exceptional showing of error." State v. Robinson, 228 N.J. 138,

148 (2017) (quoting State v. Locurto, 157 N.J. 463, 474 (1999)). Accordingly,

this court's "review of the factual and credibility findings of the municipal court

and" Law Division judges "is exceedingly narrow." State v. Reece, 222 N.J.

154, 167 (2015) (quoting Locurto, 157 N.J. at 470).

      In reviewing a trial judge's conclusions in a non-jury case, substantial

deference is given to the trial court's findings of fact. Cesare v. Cesare, 154 N.J.

394, 411-12 (1998) (citing Rova Farms Resort v. Invs. Ins. Co., 65 N.J. 474,

483-84 (1974)). These findings should only be disturbed when there is no doubt

they are inconsistent with the relevant, credible evidence presented below, such

that a manifest denial of justice would result from their preservation. Id. at 412.

We owe no deference to the trial judge's legal conclusions. Manalapan Realty,

L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).


                                                                              A-4379-19
                                         5
      In challenging his sentence, defendant contends the Law Division judge

erred by not sentencing him under the amended version of N.J.S.A. 39:4 -

50(a)(2), which became effective December 1, 2019, because he was not

convicted and sentenced until January 23, 2020. We disagree.

      We recently addressed this identical issue in State v. Scudieri, ___ N.J.

Super. ___ (App. Div. Nov. 1, 2021) (slip op. at 5-6). In Scudieri, we held:

            When it amended N.J.S.A. 39:4-50.4a, the Legislature
            clearly stated that the new legislation would become
            effective over four months after it was signed into law
            and apply only to the class of defendants who
            committed offenses on or after December 1, 2019. That
            decision by the Legislature represented its unequivocal
            intent to apply the new statute prospectively, and
            therefore the common law exceptions to the
            presumption of prospective application do not apply.
            Further, because the Legislature amended the refusal
            statute to effectuate its determination that interlock
            devices served as a greater deterrent to drunk driving
            than a period of license forfeiture, any ameliorative or
            curative nature of the statute does not warrant
            retroactive effect.

            [Ibid.]

      Consistent with our decision in Scudieri, we reiterate that, "[i]n evaluating

whether retroactive application is proper, the savings clause requires a temporal

inquiry to determine whether an offense has been 'committed' or penalty

'incurred' prior to the change in the law." Id. at ___ (slip op. at 11).


                                                                             A-4379-19
                                         6
      On August 23, 2019, the Legislature amended N.J.S.A. 39:4-50 to expand

the use of ignition interlock devices and reduce the duration of license forfeiture.

Applicable to defendant, the amendment reduced the period of license

suspension for second DWI offenders from a range of twelve to twenty-four

months, and an ignition interlock device installation from thirty-six months to

seventy-two months.

      However, the law did not become effective until December 1, 2019, so

"[t]he Chief Administrator of the New Jersey Motor Vehicle Commission

m[ight] take any anticipatory administrative action in advance of that date as

shall be necessary to implement the provisions of this act." L. 2019, c. 248, § 7.

In addition, the statute expressly stated it was applicable only to offenses

committed after that date. Thus, the Law Division judge sentenced defendant in

accordance with the DWI statute as it existed when his offense took place in

February 2019.

      Our Supreme Court has established "well-settled" principles governing

statutory interpretation. See In the Matter of H.D., 241 N.J. 412, 423 (2020).

Under these principles, a "[c]ourt's primary goal when interpreting a statute is

to determine and carry out the Legislature's intent." In re Kollman, 210 N.J.

557, 568 (2012) (citing Allen v. V & A Bros., 208 N.J. 114, 127 (2011)). This


                                                                              A-4379-19
                                         7
process begins with the statutory language.      Ibid. "[Courts] ascribe to the

statutory words their ordinary meaning and significance and read them in

context with related provisions so as to give sense to the legislation as a whole."

DiProspero v. Penn, 183 N.J. 477, 492 (2005) (citations omitted). If the plain

language "is clear, the court's task is complete." N.J. Ass'n of Sch. Adm'rs v.

Schundler, 211 N.J. 535, 549 (2012) (citating In re Young, 202 N.J. 50, 63

(2010)). Under the plain language of the statute, because the offense of which

defendant was convicted occurred in February 2019, he was not entitled to the

benefit of the amended law.

      We find no ambiguity in the amendment's plain language. It expressly

provides that its application is limited to "offense[s] occurring on or after "

December 1, 2019. L. 2019, c. 248, § 7. Defendant committed the DWI and

other offenses on February 10, 2019, and he was charged in a summons with

committing a DWI and other offenses occurring on that date. Defendant's claim

that the amendment to the DWI statute is ambiguous because there is a question

as to whether it applies to the date the act was committed; the date on which the

charge is filed; or the date on which a conviction is adjudicated ignores the

statute's plain language and is untethered to any legal authority.




                                                                             A-4379-19
                                        8
      We apply the statute's plain language and find defendant's offense

occurred on February 10, 2019, as he was operating his vehicle. The court

correctly rejected defendant's claim he should be sentenced under the amended

statute because the amendment does not apply to offenses, like defendant's, that

occurred prior to December 1, 2019. Scudieri, ___ N.J. Super. at ___ (slip op.

at 5-6).

      Any remaining arguments made on defendant's behalf we have not

expressly addressed are without sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-4379-19
                                       9